Judgment and order affirmed, with costs. Memorandum: The trial justice properly submitted for the determination of the jury the question of fact whether the alleged assault was committed by an agent of the defendant acting in furtherance of defendant’s business in an effort to retake a stove which concededly was then defendant’s property. We conclude that the jury’s verdict upon this question and all other questions of fact was in accord with the weight of evidence. All concur. (The judgment is for plaintiff in a civil action for assault. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.